Citation Nr: 0333648	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to an increased rating for service-connected 
residuals, cold injury, right foot, with peripheral 
neuropathy, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
residuals, cold injury, left foot, with peripheral 
neuropathy, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from April 1970 to December 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In January 2000, the RO denied claims of 
entitlement to service connection for arthritis, and post-
traumatic stress disorder (PTSD), and denied claims of 
entitlement to increased ratings for service-connected 
residuals, cold injury, right foot, with peripheral 
neuropathy, and residuals, cold injury, left foot, with 
peripheral neuropathy (each foot was separately evaluated as 
20 percent disabling).  The veteran appealed the denials of 
service connection and the issues of entitlement to increased 
ratings for each of his feet.  In September 2001, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  The veteran has appealed.  In 
January 2003, the RO increased the veteran's evaluation for 
each foot to 30 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The veteran's claim of entitlement to service connection for 
PTSD and hearing loss is the subject of the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.   The veteran does not have arthritis that was either 
present in, or is related to, his active duty service, or is 
related to a service-connected condition; arthritis was not 
manifest to a compensable degree within one year of 
separation from active duty.  

2.  The veteran's service-connected residuals, cold injury, 
right foot, with peripheral neuropathy, are manifested by 
complaints that include pain, stiffness, numbness and 
fatigue; this disability does not present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.  

3.  The veteran's service-connected residuals, cold injury, 
left foot, with peripheral neuropathy, are manifested by 
complaints that include pain, stiffness, numbness and 
fatigue; this disability does not present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by the 
veteran's active duty service, may not be presumed to have 
been incurred by active duty service and is not proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a rating in excess of 30 percent for 
residuals, cold injury, right foot, with peripheral 
neuropathy, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.40, 
4.45, 4.71a, 4.104, Diagnostic Code 7122 (2003).

3.  The criteria for a rating in excess of 30 percent for 
residuals, cold injury, left foot, with peripheral 
neuropathy,  have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.40, 
4.45, 4.71a, 4.104, Diagnostic Code 7122 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  
For the reasons provided below, the Board finds that its 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this regard, the Board finds that no further development 
is required.  First, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2000 and September 2001 rating 
decisions that the criteria has not been met for service 
connection for arthritis, and that the criteria had not been 
met for increased ratings for his service-connected right and 
left foot disabilities.  See also, supplemental statement of 
the case, dated in January 2003.  Those are the key issues in 
this case, and the rating decision, the statements of the 
case (SOC's), and the supplemental statement of the case 
(SSOC) informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the appellant 
has been informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records and 
records from the Social Security Administration (SSA).  The 
veteran has been afforded an examination for the disabilities 
that are the subject of his increased rating claims.  In 
letters, dated in March and June of 2001, the veteran was 
informed of the VCAA, see also January 2003 SSOC, and of the 
types of evidence which may be probative of his claims.  In 
the letters, he was informed that, provided certain criteria 
were met, VA would make reasonable efforts to obtain all 
records identified by the appellant, including medical 
records, employment records, or records from other Federal 
agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003); see also February 2002 letter from RO 
to the veteran.  Given the foregoing, there is no issue as to 
whether VA has complied with its duty to notify the appellant 
of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further finds 
that, as discussed infra, although the veteran has not been 
afforded VA examinations to determine the etiology of his 
arthritis, given the lack of medical evidence upon which to 
base an opinion, the Board finds that a remand for an opinion 
is not necessary to decide the claim.  Specifically, service 
medical records contain no evidence of arthritis, and the 
first evidence of arthritis is dated in 1997, approximately 
21 years after separation from service.  There is no 
competent evidence of a nexus between this condition and the 
veteran's service.  Accordingly, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating these claims.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4)); see also 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

The veteran asserts that he has arthritis due to his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board initially notes that in January 2000, the RO denied 
a claim for service connection for "arthritis."  In a 
letter from the veteran, received in July 2000, the veteran 
stated that, "When I filed for my arthritis and peripheral 
neuropathy I filed for them as related to agent orange. I 
wish to file for them as they are related to my frostbite.  
My arthritis is in my spine..."  The veteran therefore appears 
to claim that he has arthritis of the spine, and arthritis 
that is secondary to his service-connected foot conditions.  
In this regard, service connection is currently in effect for 
diabetes mellitus, and for residuals, cold injury, right and 
left foot, with peripheral neuropathy.  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving his spine, or arthritis.  
A report of medical history, dated in April 1975, shows that 
the veteran denied ever having had recurrent back pain, foot 
trouble, or "arthritis, rheumatism or bursitis."  In 
October 1975, he was treated for frostbite of the feet.  
Examination reports, dated in April 1975 and August 1976, 
show that the veteran's feet, lower extremities, and his 
spine and musculoskeletal system were clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of VA 
outpatient treatment, hospital and examination reports, dated 
between 1997 and 2001, and private treatment reports, dated 
between 1983 and 2000.  Private medical reports, dated in 
September 1983, show that the veteran sustained a fractured 
right femur at his place of employment.  The earliest 
diagnosis of arthritis/degenerative joint disease is found in 
a VA hospital report, dated in March 1997, which notes 
degenerative joint disease of the spine.  A VA X-ray report 
for the feet, dated in October 1999, noted prominent spurs at 
the posterior margins and tiny spurs at the posterior 
inferior margins of both calcanei.

The Board finds that the claim must be denied.  The first 
evidence of arthritis of any body part is dated in 1997.  
This is approximately 21 years after separation from service.  
This lengthy period without treatment or a diagnosis weighs 
heavily against the claim.  Maxson.  In addition, the Board 
notes that the claims files do not contain competent evidence 
showing that the veteran had arthritis within one year of 
separation from service, such that presumptive service 
connection is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  
Finally, there is no competent evidence showing that the 
veteran has arthritis which was caused or aggravated by his 
service, or by a service-connected condition.  Accordingly, 
the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current condition.  Lay persons such as the 
veteran, untrained in the field of medicine, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
arthritis is not warranted.  To that extent, the contentions 
of the veteran to the contrary are unsupported by persuasive 
evidence.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Ratings

The veteran's service medical records show that in October 
1975, he was treated for what was assessed as chill blains 
due to frost bite.  He was profiled (i.e., put on limited 
duty) for 21 days.

In April 1998, the RO granted service connection for cold 
injury, right and left foot, with each foot assigned a 
separate evaluation of 10 percent.  There was no appeal, and 
this decision became final.  See 38 U.S.C.A. § 7105(c).  In a 
final decision, dated in September 1998, the RO increased the 
rating for each foot to 20 percent.  On April 8, 1999, the 
veteran filed a claim for an increased rating.  In January 
2000, the RO denied his claim, and the veteran has appealed.  
In May 2002, the RO increased the veteran's evaluation for 
each foot to 30 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In the May 2002 decision, 
the RO characterized the veteran's disabilities as 
"residuals, cold injury, right foot, with peripheral 
neuropathy," and "residuals, cold injury, left foot, with 
peripheral neuropathy."  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's foot disabilities are each currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7122.  

Under DC 7122, a 30 percent rating is warranted for: Cold 
injury residuals: With the following in affected parts: 
Arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  Under 
DC 7122, the 30 percent rating is the maximum rating allowed.  
In assigning the 30 percent evaluations, the veteran's 
symptoms from his peripheral neuropathy were used to support 
the evaluation.  See DC 7122, Note (1).  The Board further 
finds that there are no other symptoms warranting a separate 
evaluation under this Note.  

A rating in excess of 30 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, under DC 
5270, a 40 percent rating is warranted for: Ankle, ankylosis 
of: in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  

In this case, the relevant medical evidence includes a VA 
cold injury examination report, dated in October 1999, which 
shows that the veteran's complaints included night pain, 
circulatory problems, peripheral neuropathy, stiffness, 
sensitivity to cold temperature, and edema after standing 
more than two to three hours.  On further questioning, the 
examiner indicated that the veteran denied recurrent fungal 
infections and pain.  On examination, there was scaling, skin 
breakdown and skin tears over the feet bilaterally.  
Dorsiflexion was to 20 degrees bilaterally, and plantar 
flexion to 45 degrees, bilaterally.  Inversion was to 30 
degrees, bilaterally, and eversion was to 20 degrees, 
bilaterally.  The relevant diagnoses were normal bilateral 
ankle brachial indexes, electomyogram (EMG) and nerve 
conduction studies (NCS) without evidence of polyneuropathy 
or radiculopathy, status post cold injury to the feet, with 
evidence sequelae.  

A VA X-ray report for the feet, dated in October 1999, notes 
spurring at the posterior margins and tiny spurs at the 
posterior inferior margins of both calcanei, and mild pes 
cavus deformities, bilaterally.  

An EMG report, dated in December 1999, notes that the veteran 
had 4/5 strength throughout, muscle stretch reflexes of 2+ 
and symmetric including the ankles and knees.  Sensory  
examination showed subjective patchy sensory loss involving 
the right lower extremity.  The report notes that the EMG/NCS 
of the lower extremities was normal.  

A VA peripheral neuropathy report, dated in April 2002, notes 
that the veteran has a history of obesity and a 20 to 40 
pack-year history of cigarette use, with current diagnoses 
that include diabetes mellitus.  He complained of constant 
numbness and pain in his feet.  He was noted to be using 
Gabapentin, four grams per day, as well as Naprosyn and 
Baclofen.  He stated that he could walk, and stand, for 15 
minutes, and could sit for 35 to 40 minutes before his 
symptoms began to worsen.  He reported difficulty using 
stairs, and stated that he could only traverse one flight of 
stairs.  On examination, he could ambulate the length of the 
hallway to the exam room, about 200 feet, both before and 
after the examination, without distress or significant 
alteration in gait.  He used a cane, and could keep pace with 
the examiner.  He could not rise up on his toes or rock back 
on his heels.  There were no patellar DTR's (deep tendon 
reflexes).  Distal pulses were intact.  The diagnosis noted 
severe peripheral neuropathy of the feet.  

The Board finds that a rating in excess of 30 percent for 
either foot is not warranted under DC's 5270.  Briefly 
stated, the evidence does not show that the veteran has 
ankylosis of the ankle, nor does the disability of the foot 
even approach such a finding when consideration is given to 
the functional impairment associated with the service 
connected disability..  

As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected right and left 
foot disabilities, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  The Board 
finds that the medical evidence, together with the other 
evidence of record, does not show that the veteran's foot 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Although the Board has 
considered the veteran's arguments, the record does not 
present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the impairment resulting from the veteran's right and left 
foot disabilities warrants no higher than a 30 percent rating 
for each foot.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims for 
increased evaluations.  

In reaching these decisions, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for increased 
ratings have been met.  The Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for arthritis is denied.  

A rating in excess of 30 percent for residuals, cold injury, 
right foot, with peripheral neuropathy, is denied.  

A rating in excess of 30 percent for residuals, cold injury, 
left foot, with peripheral neuropathy, is denied.  


REMAND

The veteran argues that he has PTSD as a result of his 
service in Vietnam and that he was exposed to noise trauma 
during his service.  In a letter, received in April 1999, he 
claimed that he has PTSD as a result of the following 
stressors as a crewman of a "Duster," which he described as 
a 1948 Sherman tank mounted with twin 40 millimeter guns: 1) 
being threatened with bodily harm by fellow soldiers; 2) 
being overrun "many times" on a LZ (landing zone) 
identified as "Fire Base #6" in 1971; and 3) seeing Viet 
Cong tortured by Turkish forces.  

The veteran's discharge (DD Form 214) lists his military 
occupation specialty as food service specialist.  A 
correction (DD Form 215) indicates that his MOS was light air 
defense artillery crewman.  Neither document shows that he 
has received awards or decorations which establish combat 
service, nor is there any objective evidence currently in the 
claims file which establishes participation in combat.  In 
this regard, there is an indication that the veteran received 
a BSM (bronze star medal).  However, there is no indication 
of a "V" device (i.e., for valor).  In any event, the 
citation for this award should be obtained.  Similarly, the 
veteran's personnel file is not of record and should be 
obtained.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 138-150 (1997); 
West (Carlton) v. Brown , 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, he has not 
been afforded an examination to determine whether his hearing 
loss may be associated with noise trauma experienced during 
service.   Accordingly, additional development is required, 
as directed below.  

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003) are fully 
met.  

2.  The veteran's military personnel file 
should be obtained.  

3.   The citation accompanying the 
veteran's bronze star medal should be 
obtained.  

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: being overrun "many times" on 
a LZ (landing zone) identified as "Fire 
Base #6" in 1971; and seeing Viet Cong 
tortured by Turkish forces.  The RO 
should provide USASCRUR with copies of 
the veteran's personnel records showing 
service dates, duties, and units of 
assignment.

5.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include post-traumatic stress disorder.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner 
for review.

6.  Arrangements should be made to have 
the veteran undergo a special audiology 
examination in order to ascertain the 
nature and etiology of any hearing loss 
present.  The claims folder must be made 
available to the examiner for review, 
following which the examiner should 
express an opinion as to whether it is at 
least as likely as not that any currently 
found hearing loss was due to exposure to 
excessive noise during service.  

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issues of service 
connection for PTSD and hearing loss.  If 
the RO's decision is adverse to the 
veteran, then he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



